DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/22/2021 to claims 1 and 36 have been entered. Claims 2, 4, 5, 7, 10-21, and 25 have been canceled. Claims 37 and 38 have been added. Claims 1, 3, 6, 8, 9, 22-24, and 26-38 remain pending, of which claims 1, 3, 6, 8, 9, 22-24, 26-35, 37, and 38 are being considered on their merits. Claim 36 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant amendments have incorporated the allowable subject matter as indicated on pages 13-14 of the last Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Applicant’s arguments for rejoinder are noted on pages 11-12 of the reply have been fully considered, but not found persuasive. Rejoinder generally applies to withdrawn method claims when a product or apparatus has been indicated as allowable and the withdrawn method claims require all of the limitations of the allowable product or apparatus claim, see M.P.E.P. § 821.04. In this case, the indication of allowable subject matter is confined to the elected methods of concentrating cells from fatty tissue(s), and the broadest reasonable interpretation of the apparatus of claim 36 is not limited to the any methods of concentration cells from fatty tissue and any analogous art is not limited to the exemplary teachings of Do (of record), see M.P.E.P. § 2111. 02 and 2111.04. Therefore, apparatus claim 36 is broader in scope than the method claims indicated as allowable and is properly addressed in any subsequent divisional application for patentability. 
This application is in condition for allowance except for the presence of claim 36 directed to an invention non-elected without traverse.  Accordingly, claim 36 has been cancelled.

Conclusion
1, 3, 6, 8, 9, 22-24, 26-35, 37, and 38 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653